BRANCH, Judge,
dissenting.
The trial court did not clearly err when it concluded that the officer obtained consent to search Heard’s truck after returning his documents to him and that the brief conversation giving rise to the consent did not impermissibly extend the valid traffic stop at issue here. I therefore respectfully dissent.
As the majority concedes, the initial traffic stop, undertaken for the purpose of investigating the traffic violation of driving without a valid tag, was legal, and the officer returned Heard’s documents to him before seeking consent to search. See Humphreys v. State, 304 Ga. App. 365, 366-367 (1) (696 SE2d 400) (2010). But the majority does not defer to the trial court’s implicit determination that when the officer returned Heard’s license and insurance information to him, the second-tier detention either came to an end or was not impermissibly extended. See Brown v. State, 293 Ga. 787, 800 (3) (b) (750 SE2d 148) (2013) (noting requirement that an appellate court defer to a trial court’s findings as to disputed facts concerning a motion to suppress).
The videotape confirms the trial court’s finding, for example, that the entire encounter, from traffic stop to Heard’s arrest for possession of crack cocaine, lasted “five or six minutes,” and also supports the trial court’s determination that Heard was not being “detained” in the very short time — well under a minute — between the beginning of the officer’s explanation why Heard had been stopped (including why his registration was actually in order) and the *141obtaining of consent to search. The United States Supreme Court has repeatedly held, moreover, that an officer may obtain valid consent to search without informing a detainee that he is free to leave:
“While knowledge of the right to refuse consent is one factor to be taken into account, the government need not establish such knowledge as the sine qua non of an effective consent.” And just as it “would be thoroughly impractical to impose on the normal consent search the detailed requirements of an effective warning,” so too would it be unrealistic to require police officers to always inform detainees that they are free to go before a consent to search may be deemed voluntary.
Ohio v. Robinette, 519 U. S. 33, 39-40 (117 SCt 417, 136 LE2d 347) (1996), quoting Schneckloth v. Bustamonte, 412 U. S. 218 (93 SCt 2041, 36 LE2d 854) (1973).
The fact that the officer characterized the moments after returning the documents to Heard as a “detention” does not compel the legal conclusion that it was so. Indeed, this trial court explicitly declined to construe the officer’s testimony as showing that the second part of this encounter amounted to a “detention.” Because this conclusion was not clearly erroneous, and because it follows that Heard’s consent to search was not the product of an impermissible detention, we must affirm the denial of Heard’s motion to suppress. See Hayes v. State, 292 Ga. App. 724, 731 (2) (665 SE2d 422) (2008) (affirming denial of motion to suppress when evidence “[did] not demand a finding contrary to the trial court’s determination” that an officer did not prolong a detention unduly when he obtained consent to search 30 seconds after returning driver’s paperwork and issuing him a warning); Cutter v. State, 274 Ga. App. 589, 593-594 (617 SE2d 589) (2005) (where there was “no evidence” that a defendant driver “made any attempt to leave” after being informed that he could do so, or that officers remaining with him and waiting for the arrival of a K-9 unit threatened him in any way, trial court did not err in concluding that the defendant was not detained before the arrival of the unit resulting in the detection of hashish in the car). Compare State v. Thompson, 256 Ga. App. 188, 189-190 (569 SE2d 254) (2002) (excluding evidence obtained as a result of officer’s continued questioning of defendant after citation had been written and license returned to defendant, resulting in a 20-minute delay while waiting for drug dog after traffic stop had concluded).
Because I believe that the trial court did not err when it denied Heard’s motion to suppress, I respectfully dissent.
*142Decided November 22, 2013
Healy & Svoren, Timothy P. Healy, NinaM. Svoren, for appellant.
Robert W. Lavender, District Attorney, Adam C. Schroeder, David P. White, Assistant District Attorneys, for appellee.
I am authorized to state that Presiding Judge Andrews and Judge Ray join in this dissent.